February 14, 2013




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                       HARMOHINDER S. BHATIA, Appellant

NO. 14-11-00477-CV                          V.

 WOODLANDS NORTH HOUSTON HEART CENTER, PLLC, NORTH HOUSTON
    HEART CENTER, PLLC, NORTHWEST HOUSTON CARDIOVASCULAR
  IMAGING CENTER II, LTD., NORTHWEST HOUSTON CARDIOVASCULAR
IMAGING ASSOCIATES, P.A., BACL INVESTMENTS, LLC, VINCENT AQUINO,
M.D., GARY COLEMAN, M.D., BRUCE LACHTERMAN, M.D., and CHRISTOPHER
                      LAVERGNE, M.D., Appellees
                 ________________________________



        This cause, an appeal from the judgment in favor of appellees, Woodlands North
Houston Heart Center, PLLC, North Houston Heart Center PLLC, Northwest Houston
Cardiovascular Imaging Center II, Ltd., Northwest Houston Cardiovascular Imaging
Associates, P.A., BACL Investments LLC, Vincent Aquino, M.D., Gary Coleman, M.D.,
Bruce Lachterman, M.D., and Christopher LaVergne, M.D., signed February 11, 2011,
was heard on the transcript of the record. We have inspected the record and find no error
in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Harmohinder S. Bhatia, to pay all costs in this appeal. We
further order the decision certified below for observance.